Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed March 7, 2021 is acknowledged.
-	Claim(s) 1, 20 is/are amended
-	Claims 8, 10 are canceled
-	Claims 25-28 are withdrawn
-	Claim(s) 1-7, 9, 11-30 is/are pending in the application.
Examiner’s Amendment
-	Claims 25-28 are canceled
- 	Claim(s) 1-7, 9, 11-24, 29-30 is/are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Meyer (#32541) on March 10, 2021.

The application has been amended as follows: 

Claims 25-28 are canceled
Reasons for Allowance
Claims 1-7, 9, 11-24, 29-30 are allowed.
Reasons for allowance of claim 7 were provided in the office action dated June 25, 2020.
The following is an examiner’s statement of reasons for allowance of claims 1-6, 9, 11-24, 29-30: 
The claimed invention (claim 1 as representative of the allowable subject matter) recites “An electronic apparatus, comprising: a first sensor pattern having a first peripheral area extending in a first direction; a second sensor pattern spaced apart from the first sensor pattern and having a second peripheral area, the second peripheral area extending in the first direction and facing the first peripheral area in a second direction intersecting the first direction to form a boundary between the first and second sensor patterns; a first connection pattern connected to the first sensor pattern; a second connection pattern connected to the second sensor pattern, the first and second connection patterns being disposed on layers different from each other; and a first pattern overlapping the first peripheral area in a plan view and spaced apart from the second sensor pattern to increase visibility of the boundary, and wherein: each of the first sensor pattern and the second sensor pattern comprises a plurality of mesh lines defining a plurality of openings, the mesh lines including first mesh lines extending in the first direction, and second mesh lines extending in the second direction and 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the line portion is one of the first mesh lines; the protruding portions are portions of the second mesh lines, which intersect the line portion and protrude from the line portion toward the second peripheral area; and the first pattern directly overlaps with or directly contacts the line portion when viewed in a plan view..	

Applicant has argued these features in the Remarks dated February 7, 2021 on pages 12-16.  These features find support at least at figure 7A of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al, U.S. Patent Publication No. 20160246405 (touch substrate and touch screen).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Dorothy Harris/Primary Examiner, Art Unit 2625